Citation Nr: 1402938	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for sinusitis.

2.  Entitlement to service connection for a lower back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1974 to March 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Houston Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for sinusitis and a lower back condition. Subsequently, service connection was granted for sinusitis in a November 2011 rating decision, and a noncompensable rating was assigned. The Veteran filed a timely notice of disagreement with the noncompensable rating in January 2012.

The Board notes that the Veteran initially requested a Board Hearing via video teleconference that was scheduled for December 12, 2012. However, the Veteran failed to report to the hearing, and no good cause has been shown to reschedule. As such, his request is considered withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. A review of the documents in the electronic file has been completed.

The issue of entitlement to an initial compensable rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current low back disability is not related to his period of military service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met or approximated. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §  3.102, 3.159 and 3.326(a).

Under VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. See also 38 C.F.R. § 3.159(b)(1).

A VCAA letter dated in November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was advised of the evidence necessary to substantiate a claim for service connection and that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Such notice was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004). Therefore, the Board finds that the duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records, VA medical treatment records, and private medical records have been obtained and associated with the claims file. The Veteran has at no time referenced outstanding medical records that he wanted VA to obtain or that he felt were relevant to the claim. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law. See 38 C.F.R. § 3.159(c)(4). VA examinations were conducted in January 2009 and September 2011; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

As will be discussed in greater detail below, the VA examiners' diagnoses and opinions were supported by rationale based upon medical knowledge and expertise and the Veteran's history. The Board, therefore, finds the January 2009 and September 2011 VA examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for a low back disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

There is no indication in the record that any additional evidence, relevant to the Veteran's service connection claim is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has been given ample opportunity to present evidence and argument in support of his claim. All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. Accordingly, the Board will address the merits of the claim.

Merits of the Claim

The Veteran contends that he has had a low back disability since his active military service and therefore is entitled to service connection. For the reasons that follow, the Board finds that the preponderance of the evidence is against a finding that the Veteran had a low back disability during service or continuously since that time, or that any current low back disability is otherwise related to service. The Board concludes that service connection for a low back disability is not warranted.

Law and Regulations- Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Some chronic diseases, such as arthritis, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period. 38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim. See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a). Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service. See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.





Analysis- Service Connection for a low back disability

The Veteran contends that he hurt his back during active service and has endured symptoms since that time. Therefore, he believes that he is entitled to service connection.

In the instant case, the Veteran has current diagnoses of degenerative changes of the lumbar spine with disk bulges, degenerative joint disease, and degenerative disc disease with mild spondylosis at L5/S1 (collectively referred to as a low back disability). These diagnoses were rendered during VA examinations conducted in January 2009 and September 2011 and during a June 2004 VA ambulatory care visit. Thus, a current disability is well established. However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Next, the Veteran must have endured an in-service injury or event. In support of his claim for service connection, the Veteran submitted buddy statements from his two brothers in September 2011. The letter from A. J. recounts that the Veteran was very athletic before joining the Marine Corp. He stated that in 1975 the Veteran called home and reported that he hurt his back while lifting a radio at the warehouse on base and that he did not think he would ever be able to play sports again. The letter goes on to explain that the Veteran would call home and complain about his displeasure with the treatment that he was receiving and that he wanted to leave the service. After discharge, the Veteran would have to be rushed to the emergency room due to the pain in his lower back. The Veteran also complained of tingling and numbness in his legs. The brother opines that the Veteran has never been able to do things that he was able to do before and that he anticipates that the Veteran will need treatment for his lower back for the rest of his life.

A second brother's statement from C. J. endorsed the statement of A. J. and also stated that when the Veteran returned home, he was unable to throw a ball or bowl due to his back complaints. The letter also went on to explain that C. J. had personally taken the Veteran to the Biloxi VAMC on many occasions between 1976 and the 1980's. He stated that he recalls the Veteran telling him that the doctors told him that there was something wrong with a disc in his back.

Review of the Veteran's service treatment records reveals a normal spine during his July 1974 enlistment examination. The Veteran also indicated that he did not suffer from recurrent back pain on his July 1974 report of medical history form. Throughout the Veteran's military tenure, he was treated numerous times for back pain. A March 1975 note indicates treatment for low back pain. The Veteran reported that he was bending over and received pain. On examination, there was limited range of motion noted. The diagnosis rendered was a low back strain. An October 16, 1975 note states that the pain occurred while playing basketball and that medication was prescribed for 5 days. The Veteran was seen on more occasions in October 1975 for low back pain in which he reported that he heard his back crack while jumping in a basketball game. He was placed on light duty with a lifting restriction of 2 weeks. 

In November 1975, the Veteran was seen again for low back pain complaints after he went back to playing basketball. He was then scheduled to be seen by Orthopedics. During his orthopedics consultation, the Veteran reported that he had chronic low back pain for 8 months after lifting a radio. The note also states that the Veteran was unresponsive to all medications and that he wanted to leave the Marine Corps. There was "no organic bases for lower back pain found". The examiner recommended that if lower back pain continues to schedule a psychiatric consultation for the Veteran. 

A December 3, 1975 treatment note states that the Veteran complained of low back pain while standing but that he had no known trauma. The Veteran was instructed to return to sick call in the morning. The next day, no spasm was noted, but the Veteran had painful range of motion. Tylenol was prescribed. On December 18, 1975, the Veteran was treated again for complaints of low back pain. The Veteran stated that the pain was due to trauma while playing basketball. The Veteran was subsequently deemed unfit for duty and discharged from active duty in March 1976 for enuresis (repeated inability to control urination).
The Board finds that the buddy statements and Veteran's allegations of an in-service injury or event are corroborated. The service treatment records indeed indicate that the Veteran was treated for back pain after lifting radios and after playing basketball while on active duty. Therefore, the second element of service connection is satisfied-occurrence of an in-service injury or event. 

As the Veteran has satisfied the current diagnosis and in-service injury or event elements of service connection, this analysis turns upon whether a nexus between the current back disability and the Veteran's military service can be established.
Review of the Veteran's post-service VA treatment records reveals ongoing treatment for complaints of low back pain. Specifically, they reveal that the Veteran was treated for back pain in November 1981 when he fell at a Waffle House. He reported that he had no previous back trouble at that time. In 1989, he was treated for back pain as a result of a car accident that happened in December 1989, as a result of driving under the influence of alcohol. 

The Veteran submitted private medical records from HS Medical Center dated in June and July 1992. The HS Medical Center records appear to indicate emergency treatment for a work related injury to the Veteran's back and hip due to him lifting a heavy buffer machine at work. A June 24, 1992 note states that the Veteran's vertebral bodies and intervertebral disc spaces appear to be within normal limits in reference to his lumbar spine. The diagnosis rendered was an acute lumbosacral strain and medications were prescribed. Four days later, the Veteran was seen again for mild discomfort in his back while walking. The diagnosis rendered was a recurrent low back strain and medications were prescribed. On July 4, 1992, the Veteran was seen again for back pain complaints. Again, the diagnosis was a lumbosacral strain.

A January 2001 VA progress note reports that the Veteran was rear-ended in November 2000 and has had back pain ever since that time. In May 2003, the Veteran was treated for low back pain due to a slip and fall. A September VA progress note reports that the Veteran's chronic low back pain is due to substance abuse.
The Veteran was afforded a VA spine examination in January 2009 to determine the existence and etiology of any current back disability. During that examination, the examiner reviewed the claims file and relevant medical records. The examination report notes that the Veteran had intermittent back pain diagnosed as a lumbar strain during the military and that no specific cause was found. The Veteran reported that he feels that he hurt his back when he jumped during a basketball game in service. After service, the Veteran reported intermittent back pain but that his condition worsened due to lifting boxes, however he was unable to specify. His MRI showed mild spondylosis at L5/S1. The Veteran was taking 800 mg ibuprofen for treatment at the time. 

After physical examination, the examiner diagnosed degenerative disc disease with mild spondylosis at L5/S1 and opined that is less likely than not caused by or a result of the subjective complaints of back pain shown in service. She supported her opinion with the rationale that there was no evidence of a medical condition of his back following military separation and no chronicity of any lumbar condition. She stated that if there was any lifting after service separation, it is possible that it could have caused aggravation. She reasoned that she considered the Veteran's current lumbar condition of DDD to be due to the normal aging process and that there was no evidence of any aggravation by service beyond the natural progression of this condition. 

In September 2011, the Veteran underwent a second VA spine examination. The examiner reviewed the claims to include service treatment records, VA treatment records, and private medical records. The Veteran reported that he was currently working in construction, and that he injured his back in service while lifting radios. He said that he also injured his back while playing basketball when he landed on his butt. The Veteran reported having back pain for many years. He said that he could walk a couple of blocks without any problems. He reported intermittent numbness and tingling down both legs and the use of back support. He stated that he had no surgeries or injections for his back, but that repetitive bending or lifting aggravates his back. The examiner noted no flare-ups or incapacitating episodes within the past year. 

On examination, the examiner noted a normal gait, no increased pain, fatigue, weakness, or incoordination with repetitive motion. Extension was from 0 to 25 degrees. Lateral bending and rotation were from 0 to 25 degrees bilaterally. There was no stiffness noted. March 2011 x-rays showed that the bone structures were well aligned and intact, although there was slight loss of lumbar lordosis. The intervertebral disk spaces were maintained. The examiner noted that the March 2011 x-ray of the lumbar spine was completely normal. An April 2011 MRI showed a mild posterior disc bulge at L4-5, mild neural foramina on both sides, and no spinal canal stenosis. There was disc bulge at L5-S1, mild to moderate narrowing of the neural foramina, and no spinal canal stenosis. The examiner diagnosed degenerative changes of the lumbar spine with disc bulges. 

After review of the evidence of record, the examiner opined that the Veteran's current diagnosis was not related to or aggravated by his military service. He reasoned that the Veteran had degenerative changes in his lumbar spine consistent with his age and job history of construction over the years. He stated that if the Veteran had a significant injury in service, he would have significantly more changes on x-rays and his MRI. There was also no evidence of a significant past injury other than the post-service motor vehicle accident and the 1992 work-related injury. Finally, the examiner reasoned that there was no evidence of a chronic ongoing condition associated with the military service.

The Veteran submitted a private medical opinion from Dr. L. in November 2011. The opinion states that according to the Veteran, his low back pain developed in 1975 while in the military. The Veteran was treated for his back pain and prescribed medications while at Camp Pendleton. The Veteran's post-service employment was in the housekeeping industry. The Veteran had two vehicle accidents which resulted in physical therapy, but no surgical intervention. The Veteran continued to be treated at the VA hospital for his low back pain; however, his records were unfortunately destroyed during the hurricane Katrina. The last MRI showed disc bulging and arthropathy. The Veteran received medications, physical therapy, and uses a TENS unit. Dr. L. opined that, in reviewing the Veteran's medical records and history, he thinks his back ailment is service related, or at least partially related.

Lastly, the Veteran submitted an incomplete internet research article describing lumbar degenerative disc disease (DDD). The article explains that DDD is a syndrome in which a compromised disc causes low back pain and that it usually starts with a twisting injury to the lower back, but can also be caused by simple wear and tear on the spine. The article also discusses the pain and symptoms of DDD.

In weighing the evidence of record, the Board notes that the Veteran is competent to report symptoms of chronic back pain, as it is readily observable through his senses, and does not require medical expertise. See Layno v. Brown, 6 Vet. App. 465 (1994). However, he is not competent to identify a medical etiological opinion regarding such disability because he lacks the required medical skill and knowledge. Such competent evidence concerning the nature and extent of the Veteran's current back disability has been provided by VA medical professionals who physically examined him, had the benefit of reviewing the entire claims file, and provided a supportive rationale for the negative medical opinions provided. Additionally, the buddy statements from the Veteran's brothers offers corroboration regarding the Veteran's in-service injury occurrence, however, they are not competent as lay people to link the Veteran's current disability to service. 

While the positive private medical opinion provided Dr. L. was considered, the Board finds it to be inadequate because Dr. L. did not give any medical basis or rationale for his opinion that the current back disability is related to military service. Furthermore, he opined that the Veteran's "back ailment is service related, or at least partially related," which the Board finds is speculative in nature. In contrast, the VA examiners performed all of the required physical examinations needed to determine the existence of a low back disability. The diagnoses and opinions were based on review of the claims file and available medical records, the Veteran's reported medical history and current symptoms, and physical examination and x-ray results. Lastly, the opinions provided supporting rationale based upon medical knowledge and expertise and the Veteran's history. As such, the Board finds the January 2009 and the September 2011 VA examination reports to be the most probative evidence of record, and thus, are afforded greater weight than any of the Veteran's subjective or private medical evidence. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

For the sake of completeness, it is noted that the Veteran's current back disability includes arthritis. Arthritis is considered to be a chronic disease for VA purposes (See 38 C.F.R. § 3.309(a)). Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element in claim involving a chronic disease is through a demonstration of continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 38 C.F.R. § 3.303(b). Continuity of symptomatology is not shown in this case, as the Veteran reported on numerous occasions throughout his post-service treatment records that he had no prior back problems or trauma.  See, e.g., treatment records in November 1981, after an injury at the Waffle House.

Although the presence of current arthritis of the cervical spine has been shown by required x-ray evidence (See Diagnostic Code 5003), there is no documentation of arthritis during service, within the first post-service year, or for many years thereafter. As such, service connection for back arthritis on a presumptive basis for chronic diseases is not for application.  See 38 C.F.R. §§ 3.307, 3.309.

For the reasons stated above, the Board concludes that the weight of the evidence is against a finding that there is a nexus between the current back disability and the Veteran's active military service. In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine. However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2012).

	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a low back disability is denied.


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's claim. See 38 C.F.R. § 3.159.

Review of the record reveals that the Veteran was granted service connection for sinusitis in November 2011. The Veteran has appealed the noncompensable rating initially assigned contending that his sinusitis symptoms warrant a higher compensable rating.

The May 2012 Statement of the Case pertaining to the Veteran's sinusitis claim reveals that VA treatment records from the Houston VAMC dated from May 29, 2006 through September 21, 2011 were considered in reaching the decision to grant service connection and assign a 0 percent disability rating for sinusitis. After a careful review of the record, the Board finds that there are not complete records of VA treatment for sinusitis from the Houston VAMC beginning from May 29, 2006 through September 21, 2011 associated with the physical claims file or the virtual claims file. Efforts must be made to obtain complete records before the Board will adjudicate this matter.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from all appropriate VA facilities, to include Houston VAMC records pertaining to the treatment of the Veteran's sinusitis, dated from May 29, 2006 through September 21, 2011.

2. After the above development has been completed, readjudicate the issue on appeal, considering all evidence of record. If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


